[Cite as In re Guardianship of Moton, 2011-Ohio-809.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

IN THE MATTER OF                                           JUDGES:
                                                           Hon. William B. Hoffman, P.J.
THE GUARDIANSHIP OF                                        Hon. Julie A. Edwards, J.
                                                           Hon. Patricia A. Delaney, J.
WILLIE BERNEASE MOTON
                                                           Case No. 10CA82


                                                           OPINION




CHARACTER OF PROCEEDING:                                Appeal from the Richland County Court of
                                                        Common Pleas, Probate Division,
                                                        Case No. 2007-2021


JUDGMENT:                                               Dismissed


DATE OF JUDGMENT ENTRY:                                 February 22, 2011


APPEARANCES:


For Appellee                                            For Appellant

Richland County Probate Court                           Ronald E. Moton, Sr., Sibling of Ward
50 Park Avenue East                                     293 Second Avenue
Mansfield, Ohio 44903                                   Mansfield, Ohio 44902
Richland County, Case No. 10CA82                                                          2

Hoffman, P.J.


       {¶1}      Appellant Ronald E. Moton, Sr. appeals the June 3, 2010 Judgment Entry

entered by the Richland County Court of Common Pleas, Probate Division, which

dismissed his objections and/or exceptions to the April 19, 2010 final guardian’s

account.

                             STATEMENT OF THE CASE AND FACTS

       {¶2}      On April 3, 2007, an Application for Appointment of Guardian of Alleged

Incompetent Willie Bernease Moton (“the Ward”) was filed in the Richland County Court

of Common Pleas, Probate Division. Appellant is one of the Ward’s children. The trial

court scheduled a hearing on the application for April 17, 2007. Notices of the hearing

were sent via certified mail to Appellant and his siblings. A court investigator filed a

report on the proposed guardianship on April 16, 2007, recommending guardianship

over the Ward’s person and estate. On April 27, 2007, the trial court appointed Martina

Goines as guardian over the Ward’s person, and Attorney Edith A. Gilliland as guardian

of the estate.

       {¶3}      Martina Goines filed a motion for removal of Attorney Gilliland as guardian

of the estate on July 19, 2007. The trial court conducted a hearing on the motion on

August 15, 2007. Subsequently, the trial court appointed Attorney Joseph Jerger as

interim guardian of the estate. Attorney Jerger was later appointed successor guardian.

On September 18, 2007, Appellant filed a memorandum with the trial court, questioning

some issues regarding the Ward. Appellant also asked the court to remove the Ward’s

personal guardian.       The trial court conducted a three day hearing on Appellant’s

concerns.     Via Judgment Entry filed July 10, 2008, the trial court ordered Martina
Richland County, Case No. 10CA82                                                        3


Goines be immediately removed as guardian of the Ward’s person, found Appellant

unsuitable to serve as successor guardian of the Ward’s person, and appointed

Attorney Jerger as the successor guardian of the Ward’s person in addition to being

guardian of the Ward’s estate.

       {¶4}   On February 25, 2010, Attorney Jerger filed a Motion for Authority to Code

the Ward, seeking a court order amending his Letters of Guardianship to permit him to

code the Ward and discontinue nutrition, hydration and respiration necessary to sustain

life. The trial court scheduled the matter for hearing on March 4, 2010. Appellant filed

an objection to Attorney Jerger’s motion as well as Attorney Jerger’s account statement.

Via Judgment Entry filed March 4, 2010, the trial court granted Attorney Jerger’s Motion

to Amend his Letters of Guardianship, authorizing him to code the Ward as a “Do Not

Resuscitate, Comfort Care Only” patient. The trial court also ordered Attorney Jerger

not to discontinue or deny nutrition and/or hydration necessary to sustain the Ward’s life

without further order from the court.

       {¶5}   Attorney Jerger filed a guardian’s account pursuant to R.C. 2109.30 on

March 18, 2010. Attorney Jerger also filed an application for authority to pay attorney

fees on the same day. Appellant filed objections to the application as well as a motion

to have the account audited. Via Judgment Entry filed March 25, 2010, the trial court

denied Appellant’s request a certified public accountant be designated to audit the

Ward’s account at the Ward’s expense. Attorney Jerger filed an application to terminate

the guardianship after the Ward died on March 28, 2010. Attorney Jerger filed the final

guardian’s account on April 19, 2010. The trial court issued a Judgment Entry on June

3, 2010, dismissing Appellant’s objections and/or exceptions to the final account.
Richland County, Case No. 10CA82                                                        4


       {¶6}   It is from this judgment entry Appellant appeals.

       {¶7}   Appellant's brief in this matter is far from being in compliance with the

Appellate Rules.

       {¶8}   App. R. 16(A), which sets forth the requirements for a brief filed with this

Court, provides:

       {¶9}   “The appellant shall include in its brief, under the headings and in the

order indicated, all of the following:

       {¶10} “(1) A table of contents, with page references.

       {¶11} “(2) A table of cases alphabetically arranged, statutes, and other

authorities cited, with references to the pages of the brief where cited.

       {¶12} “(3) A statement of the assignments of error presented for review, with

reference to the place in the record where each error is reflected.

       {¶13} “(4) A statement of the issues presented for review, with references to the

assignments of error to which each issue relates.

       {¶14} “(5) A statement of the case briefly describing the nature of the case, the

course of proceedings, and the disposition in the court below.

       {¶15} “(6) A statement of the facts relevant to the assignments of error

presented for review, with appropriate references to the record * * *

       {¶16} “(7) An argument containing the contentions of the appellant with respect

to each assignment of error presented for review and the reasons in support of the

contentions, with citations to the authorities, statutes, and parts of the record on which

appellant relies. The argument may be preceded by a summary.

       {¶17} “(8) A conclusion briefly stating the precise relief sought.” App.R. 16.
Richland County, Case No. 10CA82                                                          5


       {¶18} Appellant’s brief does not contain: 1) a table of contents; 2) a table of

cases; 3) a statement of assignment(s) of error; 4) a statement of issues; 5) a statement

of the case; or 6) a statement of facts with reference to the record. 1

       {¶19} We find Appellant's brief does not minimally satisfy the requirements of

App. R. 16; therefore, is noncompliant. Absent minimal compliance with App. R. 16(A),

this Court cannot reasonably respond to Appellant's claims, and may, in its discretion,

disregard those claims. See, Foster v. Board of Elections (1977), 53 Ohio App.2d 213,

228, 373 N.E.2d 1274. Such deficiencies are tantamount to failure to file a brief.

Pursuant to the authority granted to this Court under App. R. 18(C), we dismiss

Appellant’s appeal for failure to file a brief.

       {¶20} Furthermore, Appellant’s brief does not contain an acknowledgment of

service or a proof of service upon the proper opposing party as required by App.R. 13.

Pursuant to App.R. 13(D), this Court cannot consider any pleading which does not

contain “an acknowledgment of service by the person served or proof of service in the

form of a statement of the date and manner of service and of the names of the persons

served, certified by the person who made service.”           Appellant’s proof of service

indicates he served his brief on the Richland County Prosecutor’s Office rather than on

the Guardian or the Guardian’s counsel. Accordingly, we dismiss Appellant’s appeal




1
 Appellant’s only reference is to Exhibits attached to his purported brief, not to the trial
court record.
Richland County, Case No. 10CA82                                              6

for want of prosecution. Education Resources Inst. v. Grover, Stark App.

No.2003CA00379, 2004-Ohio-3057, ¶ 8.

By: Hoffman, P.J.

Delaney, J. concurs,

Edwards, J. dissents
                                       s/ William B. Hoffman _________________
                                       HON. WILLIAM B. HOFFMAN


                                       ___________________________________
                                       HON. JULIE A. EDWARDS


                                       s/ Patricia A. Delaney _________________
                                       HON. PATRICIA A. DELANEY
Richland County, Case No. 10CA82                                                          7


EDWARDS, J., DISSENTING OPINION

      {¶21} I dissent from the majority’s decision to dismiss appellant’s appeal for

failure to comply with App.R. 16(A) and for failing to contain an acknowledgment of

service or proof of service as required by App.R. 13.

      {¶22}    With respect to App.R. 16(A), I believe that while appellant’s brief fails to

comply with App.R. 16, the gist of appellant’s arguments can be gleaned from his brief,

and, in fact, we conducted oral arguments thereon.           I would, therefore, address

appellant’s arguments.

      {¶23} As for the lack of proof of service, as noted by the majority in its Opinion,

appellant incorrectly served his brief on the Richland County Prosecutor’s Office rather

than on the Guardian or the Guardian’s counsel. I would continue this matter to allow

appellant to serve his brief on the Guardian or his counsel and would then establish a

further briefing schedule as well as allow appellee to request de novo oral arguments.




                           s/ Judge Julie A. Edwards____________

                                    Judge Julie A. Edwards
Richland County, Case No. 10CA82                                                   8


           IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


IN THE MATTER OF                            :
                                            :
THE GUARDIANSHIP OF                         :
                                            :
WILLIE BERNEASE MOTON                       :
                                            :         JUDGMENT ENTRY
                                            :
                                            :
                                            :         Case No. 10CA82


      For the reasons stated in our accompanying Opinion, we dismiss Appellant’s

appeal for want of prosecution. Costs to Appellant.




                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            ___________________________________
                                            HON. JULIE A. EDWARDS


                                            s/ Patricia A. Delaney _________________
                                            HON. PATRICIA A. DELANEY